Opinion issued February 7, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-17-00334-CV
                            ———————————
  NEAT HOME INVESTORS, LLC, IGNACIO FLORES, AND LETICIA
                   RAMIREZ, Appellants
                                         V.
    FRANK GRANDE AND SUZAN GRANDE D/B/A CJ PROPERTIES,
                        Appellees



     On Appeal from the County Court at Law No. 2 and Probate Court
                         Brazoria County, Texas
                      Trial Court Case No. CI55015


                          MEMORANDUM OPINION

      Appellants, Neat Home Investors, LLC, Ignacio Flores, and Leticia Ramirez,

representing that “all matters presently pending before the Court have been

resolved,” have filed a notice of dismissal, which we construe as a motion to dismiss
the appeal. See TEX. R. APP. P. 42.1(a)(1). No other party has filed a notice of

appeal, and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c). Further,

although the motion does not include a certificate of conference, more than ten days

have passed and no party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5),

10.3(a).

      We reinstate the appeal, grant appellant’s motion, and dismiss the appeal. See

TEX. R. APP. P. 42.1(a), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                         2